Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 objected to because of the following informalities:  
Regarding claims 2-10, in line 1 the phrase “A grinder-doser as claimed” must be changed to “The grinder-doser as claimed”
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbiati (US20180153349A1) in view of Ioannone (US20170112325A1) and Van (US20150157166A1).

Regarding claim 1, Abbiati disclose a grinder-doser (fig.6: (1)) (paragraphs 0053-0054 and 0095-0097), comprising: 
- grinding members (fig.6: (2)), which are configured to receive and grind coffee beans and deliver ground coffee into a dispensing conduit (fig.6: (51)); 
a doser (fig.6: (3)) comprising a dispensing opening (fig.1: (1: (5) and (6)) aligned with the dispensing conduit for receiving the ground coffee from the dispensing conduit.

Abbiati does not disclose the doser having:
a compacting member comprising a dispensing opening aligned with the dispensing conduit for receiving the ground coffee from the dispensing conduit; characterized in that it comprises: - a slide guide; and - a sliding block comprising first and second openings and being adapted to slide along said slide guide for selectively superimposing the first and second openings to the dispensing opening allowing the ground coffee to move from the dispensing conduit to the dispensing opening via said first opening or said second opening, said first opening being reversibly closed by a closure element, said closure element comprising a flexible sheet fixed to one edge of the first opening, said closure element allowing the ground coffee to move from the dispensing conduit to the dispensing opening as a thrust limit value exerted by the 
 
Ioannone teaches a grinder-doser having: 
a doser (fig.1: (2)) (paragraphs 0033-0034), 
a dispensing conduit (paragraph 0033: bean container); 
a doser (fig.6: (3)) comprising a dispensing opening (fig.1: (1: (5) and (6)) aligned with the dispensing conduit for receiving the coffee from the dispensing conduit;
the doser comprising: 
- a compacting member (fig.1: (3)) comprising a dispensing opening (fig.1: (1: (5) and (6)) aligned with the dispensing conduit for receiving the ground coffee from the dispensing conduit; characterized in that it comprises: 
- a slide guide (fig.2: (26) and (27)) (paragraphs 0042-0043); and 
- a sliding block (figs.2-4: (15)) comprising first (fig.2: (24)) and second (fig.2: (25)) openings and being adapted to slide along said slide guide for selectively superimposing the first (fig.2: (24)) and second (fig.2: (25)) openings to the dispensing opening fig.1: (1: (5) and (6)) allowing the ground coffee to move from the dispensing conduit to the dispensing opening via said first opening (fig.2: (24)) or said second opening (fig.2: (25)), 
said first opening being reversibly closed by a closure element (fig.1: (12)), 
said closure element allowing the ground coffee to move from the dispensing conduit to the dispensing opening as a thrust limit value exerted by the ground coffee on the closure element is exceeded (paragraphs 0044-0045). 

Both of the prior arts of Abbiati and Ioannone are related to a grinder-doser;


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the doser of the apparatus of Abbiati by the doser of as taught by Ioannone, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Ioannone does not disclose said closure element comprising a flexible sheet fixed to one edge of the first opening, and the thrust exerted by the ground coffee causing the closure element to bend.  

Van teaches a grinder-doser (paragraphs 0084 and 0135) comprising: 
an opening (fig.14: the opening at the element (1171)) being reversibly closed by a closure element (fig.14: (1171)), 
said closure element comprising a flexible sheet fixed to one edge of the first opening, said closure element allowing the ground coffee to move from the dispensing conduit to the dispensing opening as a thrust limit value exerted by the ground coffee on the closure element is exceeded, the thrust exerted by the ground coffee causing the closure element to bend (paragraph 0135).  

The prior arts of Abbiati, Ioannone, and Van are related to a grinder-doser;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the closure of the doser of the apparatus of Abbiati in view of Ioannone to have a flexible sheet fixed to one edge of the first opening, and the thrust exerted by the ground coffee causing the closure element to bend as taught by Van, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Ioannone teaches wherein said sliding block comprises the second opening (fig.2: (25));
Van teaches intercepting members (fig.15: (1173)) arranged in the opening and configured to intercept the coffee (fig.14: (1155)) moving from the dispensing conduit (fig.14: (1103)) to the dispensing opening.
Therefore, the modification of Abbiati in view of Ioannone and Van teaches the limitations of claim 2.

Regarding claim 3, Van teaches wherein said intercepting members (fig.15: (1173)) define a grille.  

Regarding claim 4, Ioannone teaches wherein the sliding block (fig.2: (15)) is interposed between the dispensing conduit (paragraph 0033: bean container) and the compacting member (fig.1: (2))  

Regarding claim 5, Ioannone teaches wherein said slide guide comprises a pair of rails (fig.2: (26) and (27)), the sliding block (figs.2-3: (15)) being configured to slide along the pair of rails.  

Regarding claim 6, Ioannone teaches comprising lock means (fig.2: (28) and (29)) for reversibly locking the sliding block over the compacting member such that the first opening and the second opening will be selectively superimposed to the dispensing opening (paragraph 0042)).  

Regarding claim 7, Ioannone teaches wherein said locking means comprise a first hole and a second hole (fig.2: the holes of the sliding block for receiving the locking bolts (28) and (29)) formed on the sliding block, a third hole and a fourth hole formed on the compacting member (fig.2: (30) and (31)) and a locking screw (fig.2: (28) and (29)), 
the first hole and the third hole being able to be aligned and locked in aligned relationship by the locking screw to superimpose the first opening to the dispensing opening, the second hole and the fourth hole being able to be aligned and locked in aligned relationship by the locking screw to superimpose the second opening to the dispensing opening (paragraph 0042).



Regarding claim 9, Ioannone teaches comprising drive means (fig.4: (8) and (20, 23) which are configured to be actuated to allow the sliding block to slide along the slide guide (paragraphs 0036-40).  

Regarding claim 10, Ioannone teaches wherein said drive means comprise a rack (fig.4: (21)) associated with the sliding block and a drive shaft (fig.4: the shaft of the element (8)), the rotation of the drive shaft in contact with the rack allowing the sliding block to slide along the slide guide (paragraphs 0036-40).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abbiati (US20180153349A1) in view of Ioannone (US20170112325A1) and Van (US20150157166A1) as applied to claim 1 above, and further in view of Blom (US4979650A).
Regarding claim 8, Abbiati in view of Ioannone and Van does not disclose wherein said locking means comprise a first projection and a second projection and a first slit and a second slit, said first projection being able to be aligned and locked in said first slit for superimposing the first opening to the dispensing opening, said second projection being able to be aligned and locked in said second slit for superimposing the second opening to the dispensing opening.  

Blom a doser for powdered material (abstract) comprising:

a compacting member (fig.1: (40)) for receiving the powdered material from the dispensing conduit;
a sliding block (figs.1-3: (40)); and 
a locking means comprise a first projection and a second projection (figs.1-3: (106)) and a first slit and a second slit (figs.1-2 and 5: the recess of elements (74)), said first projection being able to be aligned and locked in said first slit for superimposing the first opening to the dispensing opening, said second projection being able to be aligned and locked in said second slit for superimposing the second opening to the dispensing opening (col.2 lines 57-60 and col.3 lines 19-29).

The prior arts of Abbiati and Blom are related to a powder doser;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking mechanism of the apparatus of Abbiati in view of Ioannone and Van to have a first projection and a second projection and a first slit and a second slit, said first projection being able to be aligned and locked in said first slit for superimposing the first opening to the dispensing opening, said second projection being able to be aligned and locked in said second slit for superimposing the second opening to the dispensing opening as taught by Blom, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giorgella (US20190082892A1).
Giorgella a grinder-doser (abstract and paragraph 0060), comprising:
grinding members, which are configured to receive and grind coffee beans and deliver ground coffee into a dispensing conduit (paragraph 0043 and fig.5: (12)) ;
a compacting member comprising a dispensing opening aligned with the dispensing conduit for receiving the ground coffee from the dispensing conduit (fig.5: (80)) (paragraph 0060).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753